Beleord, J.
This was an action on a promissory note, executed by John A. Nye & Co., to the appellants; D. T. *501Smith, who was sued as a member of the firm of Nye & Co., filed a plea of non estfactum verified, which put in issue the partnership.
On the trial, the plaintiffs, to show that Smith was a member of the firm, offered” in evidence the deposition of Henry F. Brinkencamp, which the defendant, Smith, objected to, because of irrelevance, and for the further reason, that the testimony of witness was mere hearsay. The court sustained these objections, and excluded the deposition, and this is assigned for error. We think the objections to the deposition not well taken. The evidence shows that the note sued on was given in settlement of account, which account was for stoves and hollow-ware, etc., sold by plaintiffs to Nye & Co. Brinkencamp, it is true, swears that he did not know what transpired at the time this note was executed, but he swears positively that at the time the goods were bought, which constituted the consideration for the note, Smith was a member of the firm of Nye & Co. A pai’ty is not required to make out his entire ca,se by one witness. One fact may be established by one person, and another by a different witness.
Wright, one of the plaintiffs, testifies that he was on his way to John A. Nye’s place of business, with a view to obtain payment of the account, or procure the note of the firm, and met Smith at Lawrence; Smith informed him that he would save him the trouble of calling on Nye, that he could give the note, and he accordingly executed the same. He further states, that Smith afterward promised to pay it if time was given. Now, coupling the fact that Smith was a member of the firm when the goods were bought, as Brinkencamp testifies, with the fact that he made the note in the firm name, and the evidence of Brinkencamp becomes quite material and important.
The court should have overruled the objections, and permitted the deposition to be read.
Judgment reversed and cause remanded.
Reversed.